IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,671


EX PARTE KENNETH AUTHOR HOFFPAUIR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 85281 IN THE CRIMINAL DISTRICT COURT 

FROM JEFFERSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to indecency with
a child, and was sentenced to thirty years' imprisonment. Applicant's direct appeal was dismissed
for want of jurisdiction.  Hoffpauir v. State, No. 09-03-050-CR (Tex. App. - Beaumont, March 6,
2003, no pet.) 
	Applicant contends that his thirty-year sentence is illegal, because the offense to which he
pleaded was a second degree felony.  We remanded this application to the trial court for findings of
fact and conclusions of law.
	The trial court obtained affidavits from the prosecutor, and supplemented the record with a
transcript of the plea hearing.  Based on these documents, the trial court determined that Applicant
pleaded guilty to indecency with a child, a third degree felony, with punishment enhanced to second
degree felony level by one prior felony conviction.  The State waived all additional enhancement
allegations.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App.
1985).
	Relief is granted.  The judgment in Cause No. 85281 in the Criminal District Court  Judicial
District Court of Jefferson County is set aside, and Applicant is remanded to the trial court to answer
the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: April 25, 2007
Do Not Publish